Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844
                (2004) (holding that an appeal is generally an adequate legal remedy
                precluding writ relief); NRAP 3A(b)(3) (providing for an appeal from an
                order granting an injunction); NRAP 3A(b)(4) (providing for an appeal
                from an order appointing a receiver). Accordingly, we
                           ORDER the petition DENIED.'




                                       Douglas




                cc: Hon. Mark R. Denton, District Judge
                     Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas
                     Dentons US LLP
                     McDonald Carano Wilson LLP/Las Vegas
                     Eighth District Court Clerk




                     'We also deny as moot petitioner's motion to stay the proceedings
                below pending resolution of this matter.


SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A